Title: To James Madison from F. Reichard, 2 November 1815
From: Reichard, F.
To: Madison, James


                    
                        
                            Monsieur le Président,
                        
                        New York le 2 Novembre 1815.
                    
                    Un des mes Amis de Paris m’a envoyé la lettre ci-incluse pour Vous la transmettre. Oserois-je Vous prier, dans le cas où Vous auriez une réponse à y faire, de Vouloir bien me l’adresser ici d’où je compte partir pour la france Sous peu. Daignez agréer, je Vous Supplie, l’expression du plus profond respect avec lequel j’ai l’honneur d’être, Monsieur le Président, Votre très humble et tre⟨s⟩ Obéissant Serviteur
                    
                        F. ReichardCare of L. Vos Esqr.Newyork
                    
                 
                    CONDENSED TRANSLATION
                    One of Reichard’s Paris friends sent the enclosed letter to transmit to JM. Asks JM to send any answer to Reichard in New York, from where he plans to depart soon for France.
                